Exhibit 10.50

2016 Named Executive Officer Compensation Determinations and Other Compensation
Information

The following is a description of certain compensation decisions made in 2016 by
the Pepco Holdings, Inc. (PHI) Board of Directors (the Board) and/or the
Compensation/Human Resources Committee of the Board (the Committee) with respect
to compensation to be earned or payable in 2016 to persons set forth in the
table below who are identified as named executive officers (each, a Named
Executive Officer) in the Summary Compensation Table in PHI’s proxy statement
for its 2015 Annual Meeting of Stockholders (the 2015 Proxy Statement).

2016 Annual Compensation Determinations

As to each Named Executive Officer, the compensation decisions consisted of
(i) the establishment of annual base salary for 2016; (ii) the establishment of
the Named Executive Officer’s 2016 annual cash incentive award opportunities
under the Amended and Restated Annual Executive Incentive Compensation Plan (the
EICP); and (iii) the grant of long-term restricted stock unit (RSU) awards under
the Pepco Holdings, Inc. 2012 Long-Term Incentive Plan (the LTIP).

 

                    LTIP Awards (2)  

Named Executive Officer

 

Title

  2016
Annual
Base
Salary     Target 2016
Annual Cash
EICP Award
Opportunity as a
Percentage of
Annual Base
Salary (1)     TSR Performance-Based
RSU Awards
(# of RSUs) (3)     ROIC Performance-Based
RSU Awards
(# of RSUs) (4)     Time-Based
RSU Award
(# of RSUs)(5)           Threshold     Target     Maximum     Threshold    
Target     Maximum    

Joseph M. Rigby

 

Chairman of the Board, President and Chief Executive Officer

  $ 1,015,000        100 %      8,129        32,519        65,038        16,259
       32,519        65,038        32,519   

David M. Velazquez

 

Executive Vice President

  $ 563,000        60 %      2,254        9,018        18,036        4,509     
  9,018        18,036        9,018   

Frederick J. Boyle

 

Senior Vice President and Chief Financial Officer

  $ 528,000        60 %      2,114        8,458        16,916        4,229     
  8,458        16,916        8,458   

Kevin C. Fitzgerald

 

Executive Vice President and General Counsel

  $ 563,000        60 %      2,254        9,018        18,036        4,509     
  9,018        18,036        9,018   

John U. Huffman

 

President, Pepco Energy Services

  $ 406,000        60 %      1,300        5,203        10,406        2,601     
  5,203        10,406        5,203   

 

(1) Each executive may earn a cash incentive award of up to 180% of his target
award opportunity under the EICP as determined by the Committee, depending on
the extent to which the pre-established performance goals are achieved. See
“Amended and Restated Annual Executive Incentive Compensation Plan” below for a
discussion of 2016 performance goals.



--------------------------------------------------------------------------------

(2) The shares of PHI common stock, $.01 par value per share (Common Stock),
underlying performance-based and time-based RSU awards in the aggregate had a
fair market value on the date of grant equal to the following percentage of the
Named Executive Officer’s 2016 annual base salary: 250% for Mr. Rigby, 125% for
each of Messrs. Velazquez, Boyle and Fitzgerald, and 100% for Mr. Huffman.

(3) See “2016 LTIP Awards — Performance-Based RSU Awards – TSR-Based Awards”
below for a description of the annual performance-based RSU awards granted under
the LTIP.

(4) See “2016 LTIP Awards — Performance-Based RSU Awards – ROIC-Based Awards”
below for a description of the annual performance-based RSU awards granted under
the LTIP.

(5) See “2016 LTIP Awards — Time-Based RSU Awards” below for a description of
the annual time-based RSU awards granted under the LTIP.

Amended and Restated Annual Executive Incentive Compensation Plan

Each of the executives listed in the table above is a participant in the EICP.
The EICP is a cash-based incentive program designed to align executive
compensation with the performance of PHI and its subsidiaries. Participants in
the EICP for any calendar year may include any executive or employee of the
Company or any subsidiary selected by the administrator, upon the recommendation
of the Company’s chief executive officer, to participate in the EICP. On
February 3, 2016, the Committee established the following performance goals to
be used for the determination of 2016 EICP awards for each of the executives
named below:

 

  •   Messrs. Rigby, Boyle and Fitzgerald: (1) adjusted net earnings per share,
(2) electric system reliability, (3) customer satisfaction, (4) diversity, and
(5) safety.

 

  •   Mr. Velazquez: (1) Power Delivery adjusted earnings per share, (2) core
capital expenditures, compared to budget (excluding certain items),
(3) operation and maintenance spending, compared to budget, (4) compliance
results, (5) electric system reliability, (6) customer satisfaction,
(7) diversity, and (8) safety.

 

  •   Mr. Huffman: (1) Pepco Energy Services’ adjusted net income (excluding
power plants and retail energy), (2) performance of Pepco Energy Services’
energy savings performance contracting business, (3) performance of Pepco Energy
Services’ undergrounding transmission and distribution business, (4) diversity,
and (5) safety.

The payment of awards under the EICP to each of these PHI executives is also
conditioned upon the achievement of specified threshold earnings requirements in
order for an EICP award to be paid to the executive, regardless of the extent to
which the other performance goals may be achieved.

2016 LTIP Awards

The Committee has granted awards of performance-based RSUs and time-based RSUs
under the LTIP with respect to the 2016 to 2018 performance/retention cycle.
Participants in the LTIP are key employees and officers of PHI and its
subsidiaries selected by the Chairman of the Board of PHI and approved by the
Committee, as well as non-management directors of PHI, including each of the
persons listed in the tables above. Subject to the terms and conditions of each
RSU award, each RSU represents a contractual right to receive one share of PHI
common stock, $0.01 par value per share (“Common Stock”), at the end of the
restriction or performance period. When a dividend is paid on the Common Stock,
the award is credited with additional RSUs equal to the number of RSUs subject
to such award multiplied by the per share cash dividend, divided by the then
current market price of a share of Common Stock. Additional RSUs credited as
dividend equivalents will vest only to the extent the underlying RSUs vest.



--------------------------------------------------------------------------------

Performance-Based RSU Awards

Two performance-based RSU awards each account for one-third of an executive’s
aggregate 2016 equity award under the LTIP. As described in detail below, the
first performance-based RSU award utilizes PHI’s total shareholder return (TSR)
relative to a PHI-selected group of peer companies (the 2016 Utility Peer Group)
over a three-year period beginning on January 1, 2016 and ending on December 31,
2018, and the second performance-based RSU award utilizes return on invested
capital (ROIC). If during the course of the three-year performance period, a
significant event occurs, as determined in the discretion of the Committee,
which the Committee expects to have a substantial effect on TSR or ROIC, as
applicable, during the period, the Committee may revise such measures, other
than with respect to awards to “covered employees” subject to Section 162(m)
under the Internal Revenue Code. No adjustment shall be made that causes an
award to fail to comply with Section 162(m) of the Code.

TSR-Based Awards

For awards based on TSR, depending on the extent to which the pre-established
TSR performance goal has been met, an amount of each award ranging from 25% to
200% of the target number of RSUs (including dividend equivalents credited in
the form of additional RSUs) subject to the award may vest. Vesting amounts
related to threshold (representing 25% of the target award opportunity), target
and maximum (representing 200% of the target award opportunity), with respect to
each TSR performance-based award of RSUs for each executive, is shown in the
table above.

ROIC-Based Awards

For awards based on ROIC, depending on the extent to which the pre-established
ROIC performance goal has been met, an amount of each award ranging from 50% to
200% of the target number of RSUs (including dividend equivalents credited in
the form of additional RSUs) subject to the award may vest. Vesting amounts
related to threshold (representing 50% of the target award opportunity), target
and maximum (representing 200% of the target award opportunity), with respect to
each ROIC performance-based award of RSUs for each executive, is shown in the
table above.

Time-Based RSU Awards

Each executive listed above has received a grant of time-based RSUs, which
accounts for one-third of the executive’s aggregate 2016 equity award under the
LTIP. Subject to certain exceptions provided for in the LTIP or in the award
agreement (or, with respect to Mr. Rigby, his employment agreement), time-based
RSUs are subject to forfeiture if the employment of the executive terminates
prior to the third anniversary of the date of grant.

Performance Goals for 2015 RSU Awards Pursuant to Employment Agreement

In February 2015, the Compensation Committee will determine the satisfaction of
performance goals associated with Mr. Fitzgerald’s 2015 performance-based RSU
award under his employment agreement and set forth below.

 

Mr. Fitzgerald’s Performance Criteria

   Weight (%)  

Achievement of state-mandated reliability standards

     40   

Residential utility customer satisfaction

     40   

Achievement of all key regulatory dates related to the 2015 project plan in
connection with the Company’s DC Power Line Undergrounding Initiative

     20   